professional representation of them; and failure to cooperate with the
                  State Bar with respect to one of the proceedings
                                In these matters, the bar alleged that Kuehn violated: RPC 1.1
                  (competence), RPC 1.2 (scope of representation and allocation of authority
                  between client and lawyer), RPC 1.3 (diligence), RPC 1.4 (communication),
                  RPC 1.16 (declining or terminating representation), RPC 3.4 (fairness to
                  opposing party and counsel), RPC 8.1 (bar admission and disciplinary
                  matters), and RPC 8.4 (misconduct). In Docket No. 63410, Kuehn
                  conceded all violations alleged by the State Bar; in Docket No. 66648,
                  Kuehn failed to respond the State Bar's complaints, and the panel
                  proceeded on a default basis with the charges deemed admitted. SCR
                  105(2).
                                Our review of the disciplinary panels' findings and
                  recommendations is de novo. SCR 105(3)(b); In re Discipline of Stubil: 108
Nev. 629, 633, 837 P.2d 853, 855 (1992). 2 We therefore "must examine the
                  record anew and exercise independent judgment," but the disciplinary
                  panels' recommendations are persuasive. In re Discipline of Schaelbr, 117
Nev. 496, 515, 25 P.3d 191, 204 (2001). The State Bar has the burden of
                  showing by clear and convincing evidence that an attorney committed the
                  charged violations, In re Discipline of Drakulich, 11] Nev. 1556, 1566, 908


                       'Kuehn is currently suspended from the practice of law for failure to
                  comply with CLE requirements.

                        2 SCR  105(3)(b) has been amended to give deference to a disciplinary
                  panel's factual findings, but that amendment is not yet effective. See In re
                  Amendments to Court Rules Regarding Attorney Discipline, Specifically,
                  SCR 105, ADKT 0505 (Order Amending Supreme Court Rule 105,
                  November 5, 2015) (providing that amendment is "effective 30 days from
                  the .date of this order").

SUPREME COURT
         OF
      NEVADA

                                                        2
(0) 1947 A    e
                           P.2d 708, 715 (1995), but where, as in Docket No. 66648, the attorney fails
                           to respond to a complaint, "the charges shall be deemed admitted," SCR
                           105(2).
                                        In determining the appropriate discipline, this court has
                           considered four factors to be weighed: "the duty violated, the lawyer's
                           mental state, the potential or actual injury caused by the lawyer's
                           misconduct, and the existence of aggravating or mitigating factors."   In re
                           Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
                           The purpose of attorney discipline is to protect the public, the courts, and
                           the legal profession, not to punish the attorney. State Bar of Nev. v.
                           Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988).
                                        We have reviewed the records of the disciplinary proceeding's
                           in these matters, as well as the briefs submitted in Docket No. 63410, 3 and
                       .   conclude that clear and convincing evidence supports the panels' findings
                           that Kuehn violated numerous Rules of Professional Conduct. We further
                           :conclude that the panels' recommended discipline is appropriate in light of
                           the aggravating factors present (prior disciplinary history, pattern of
                           misconduct, dishonest or selfish motive, multiple disciplinary offenses ;
                           refusal to acknowledge the wrongful nature of his conduct, vulnerability of
                           victims, substantial experience in the practice of law, and indifference to
                           making restitution), SCR 102.5, and lack of any mitigating factors.
                           Finally, in light of the conduct underlying Kuehn's numerous rule
                           violations, we conclude that disbarment is necessary to protect the public,
                           the court, and the legal profession.



                                 3 We   grant all motions to file briefs in Docket No. 63410; the clerk
                           shall file the opening brief, a micus briefs, errata, and appendix.

SUPREME COURT
        OF
     NEVADA

                                                                  3
(0) 1907A    9gir0r0
                              Accordingly, attorney Harold Kuehn is hereby irrevocably
                 disbarred. 4 SCR 102(1). Kuehn shall pay the costs of the disciplinary
                 proceedings within 30 days from the date of this order. The parties shall
                 comply with the relevant provisions of SCR 121.1
                              It is so ORDERED.




                                                   Hardesty




                                                   Parraguirre




                                                   Douglas


                                                                                 j.
                                                   Cherr




                                                   Saitta


                                                                                 J.
                                                   Gibbons


                                                    % .,_., ,__A,_.,. ._ 7
                                                   Pickering


                       4 In
                          light of Kuehn's disbarment, the recommendation that he be
                 suspended from the practice of law for five years is moot.

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e
                 cc: Chair, Southern Nevada Disciplinary Board
                      Harold Kuehn
                      Stan Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
      OF
    NEVADA
                                                    5
(0) 1947A Ce1A